Citation Nr: 9907898	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for astrocytoma, 
including as secondary to Agent Orange exposure.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for hearing loss disability.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for left heel and right knee leg, and foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1974.

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for an astrocytoma in August 1995.  
It also most recently denied the other claims at issue at 
that time.  The veteran appealed the RO's August 1995 denials 
of the service connection claims, and he and his spouse 
provided testimony during a hearing which was held at the RO 
in October 1996.  

The RO also denied the veteran's claim of entitlement to 
service connection for tinnitus in August 1985.  The RO has 
since granted service connection for tinnitus and assigned a 
10 percent rating.  The veteran has not appealed the 
determination as to the 10 percent rating for tinnitus.


FINDINGS OF FACT

1.  There is no competent medical evidence of record of a 
nexus between the veteran's astrocytoma, which was first 
shown in November 1978, and any incident of service origin, 
including Agent Orange exposure, exposure to other chemicals, 
and/or head injuries.

2.  The RO denied service connection for PTSD in June 1992 
and advised the veteran of its decision and of his right to 
appeal it within one year thereof at that time.  He did not 
timely appeal that decision.  

3.  Since the June 1992 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted.

4.  The RO last denied service connection for hearing loss 
disability in February 1993 and advised the veteran of its 
decision and of his right to appeal within one year thereof 
at that time.  He did not timely appeal that decision.  

5.  Since the February 1993 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted.

6.  The RO last denied service connection for left heel and 
right knee, leg and foot disability in February 1993 and 
advised the veteran of its decision and of his right to 
appeal it within one year thereof at that time.  He did not 
timely appeal its decision.  

7.  Since the February 1993 RO decision, evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted.

CONCLUSIONS OF LAW

1.  The claim for service connection for astrocytoma is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's June 1992 rating decision denying service 
connection for PTSD is final based upon the evidence which 
was then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

3.  Since the RO's June 1992 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

4.  The RO's February 1993 rating decision denying service 
connection for hearing loss disability is final based upon 
the evidence which was then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1998).  

5.  Since the RO's February 1993 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for hearing loss disability 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

6.  The RO's February 1993 rating decision denying service 
connection for left heel and right knee, leg, and foot 
disability is final based upon the evidence which was then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (1998).  

7.  Since the RO's February 1993 decision, new and material 
evidence has not been received, and so the claim of 
entitlement to service connection for left heel and right 
knee, leg, and foot disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking entitlement to service 
connection for several claimed disabilities.  In the interest 
of clarity, the Board will initially review the law and VA 
regulations which are generally applicable to this case.  The 
issues on appeal will then be discussed separately.

Pertinent Law and Regulations

The law and regulations immediately below are pertinent to 
each of the claims, and so are placed here for convenience 
and clarity and to avoid repetition.  Other laws and 
regulations which do not apply to all of the claims are 
incorporated elsewhere in this decision as appropriate.  

General service connection provisions

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).  

Entitlement to service connection for astrocytoma

Law and regulations specific to the astrocytoma claim

The following are laws and regulations applicable in addition 
to those indicated above.  

Presumptive service connection/exposure to herbicides

The service incurrence of malignancy may be presumed if it is 
manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a) (West 1991 & 
Supp 1998).  

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(6) (1998).

Disease associated with exposure to certain herbicide agents.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)

The term "soft-tissue sarcoma" includes the following:

Adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1998).

The United States Court of Appeals for the Federal Circuit 
held that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. 98- 542, § 5, 98 Stat. 
2725, 2727-29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Well grounded claim requirements

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
his claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).

Factual background

The veteran asserts in part that his astrocytoma was caused 
by trauma to the back of his head when he fell from a 
helicopter he was maintaining in service in 1973.  He also 
contends that it was due to Agent Orange exposure in and 
around Vietnam and to chemical exposure in his military 
employment in aircraft maintenance.

The veteran's service personnel records show that he had two 
years and two months of foreign service, that his military 
occupational specialty was as a helicopter mechanic, and that 
he had service in Indochina or Korea for 59 days.  

The veteran's service medical records are silent for 
reference to an astrocytoma.  They show that he was given 
examinations because he worked with toxic fuels. February 
1973 service medical records note that the veteran fell twice 
that month, sustaining and then reopening a right forearm 
laceration which had been sutured.  

The veteran denied having or having had neurological 
symptomatology on service discharge examination in November 
1974, and clinically, his neurological status was normal.

A January 1979 private hospital discharge summary states that 
the veteran had had an occipital craniectomy in November 1978 
for what was determined to be an astrocytoma.  In October 
1979, the operating physician indicated that the veteran had 
been hospitalized for a history of dizziness, loss of 
balance, and positional vertigo which had been persistent 
since June 1978.  

Other medical evidence of record shows the veteran's status 
and the residuals of the astrocytoma since then.  

In May 1996, the veteran indicated that his astrocytoma was 
due to being exposed to Agent Orange during his foreign 
service in and around Vietnam, and that he had also been 
exposed to methyl ethyl ketone -- a solvent used as an 
industrial cleaner -- and JP-4 jet fuel.  

During his October 1996 hearing at the RO, the veteran stated 
that he had been in and in proximity to Vietnam in service, 
and that Agent Orange had been used in those locations.  He 
stated that his godfather who had served in Vietnam told him 
that his astrocytoma was due to Agent Orange exposure.  At 
the time of the hearing, he submitted a statement indicating 
that a friend had told him that after his second fall from a 
helicopter, he had always been complaining of headaches.

Analysis

Presumptive service connection - exposure to herbicides

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision, and the disorder for which service connection 
is sought must be specified at 38 C.F.R. § 3.309(e) in order 
to enjoy the presumption of service incurrence thereunder.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include astrocytomas.  Therefore, the claim as evaluated 
under the regulations governing presumptive service 
connection for Agent Orange exposure is not well grounded.  

Direct service connection, including due to Agent Orange 
exposure

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 State. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994).  

In this case, there is no competent medical evidence of 
record that the veteran's astrocytoma was due to in-service 
Agent Orange exposure. 

The veteran's opinion and that of his godfather that Agent 
Orange exposure caused his astrocytoma are not competent 
medical evidence thereof, as they are both laypersons.  
Espiritu, 2 Vet. App. 495; Grottveit, 5 Vet. App. 93.  While 
the veteran has testified and feels that he developed his 
astrocytoma because of exposure to Agent Orange or to 
chemicals in conjunction with his occupation in service, or 
due to head injury when he fell in service, he has not 
submitted any competent medical evidence to support any of 
these theories, and he, being a layperson, is incapable of 
supplying a diagnosis of astrocytoma due to Agent Orange 
exposure or any incident of service origin.  The lay 
statements alone are insufficient to well ground the claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. App. 169 
(1998).

There is no competent medical evidence of record that the 
veteran's astrocytoma had its onset in service, was 
manifested to a degree of 10 percent within one year of 
service discharge, was caused by in-service chemical exposure 
in conjunction with the veteran's military occupational 
specialty, or was otherwise caused by any incident of service 
origin.  There is no competent medical evidence of a nexus 
between the veteran's astrocytoma and any incident of service 
origin.  This being the case, the claim is not well grounded.  
The benefit sought on appeal is accordingly denied. 

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that any error by the RO in the adjudication of the claim on 
a basis broader than that applied by the Board could not be 
prejudicial.  Moreover, the Board finds that the veteran has 
been given ample opportunity to present evidence and argument 
in support of his claim at the RO, and that he is not 
prejudiced by the Board's denial on the basis that he has 
failed to present a well grounded claim.  The RO accorded his 
claim more consideration than the law permitted.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist an appellant in developing facts 
pertinent to his claim, VA may be obligated to advise an 
appellant of the evidence needed to complete the application. 
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the appellant of the evidence necessary to be submitted with 
a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency in his claim, 
and of what evidence would be necessary to make the claim 
well grounded.  The veteran would need to submit an opinion 
from a physician that his astrocytoma was related to service.


Law and Regulations Pertaining to Previously Denied Claims

The following law and regulations concern the remaining 
claims, which were denied previously and which the veteran is 
attempting to reopen by submitting new and material evidence.  

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
appellant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  Hodge v. West, No. 
98-7017 (Fed. Cir. September 16, 1998).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that his duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, U.S. Vet. App. No. 97-2180 (Feb. 
17, 1999).

Whether new and material evidence has been received which is 
sufficient to reopen a claim for service connection for PTSD.

Factual background

The "old" evidence

Previously, the veteran's service personnel records showed 
that he had been a helicopter mechanic and that he had two 
years and two months of foreign service, with 59 days being 
in Indochina or Korea.  

The veteran's service medical records did not show treatment 
for psychiatric problems.  The veteran denied having or 
having had psychiatric symptomatology on service discharge 
examination in November 1974.  

The veteran started receiving VA psychiatric treatment for 
alcohol dependence in October 1991 on his own volition, after 
being charged with domestic violence.  Continuous alcohol 
abuse was diagnosed on VA hospital discharge in October 
November 1991.  He stated at that time that he started 
drinking at age 19.  His psychosocial stressors were marital 
discord, domestic violence charges, and enduring 
unemployment.  

The RO denied service connection for PTSD in June 1992.  It 
notified the veteran of its decision and of his right to 
appeal it at that time.  He did not file a timely appeal.

The additional evidence

On VA psychiatric referral evaluation by a psychology 
technician in January 1995, the veteran reported that he had 
been unable to work since 1978 due to sequela from his brain 
tumor and surgery.  He reported that he had stayed drunk for 
20 years, and that he had then had treatment in 1986 and in 
1989 or 1990, and inpatient treatment in 1990.  A mental 
status examination was conducted.  The assessment thereafter 
was history of brain surgery, and that the veteran desired 
psychiatric treatment for depression and mild PTSD.  Axis I 
diagnoses were listed as major depressive disorder, rule out 
psychosis due to brain trauma, rule out PTSD, and alcohol 
dependence in remission.

During the veteran's November 1996 hearing at the RO, he 
testified as to his in-service activities, experiences, and 
duties, and he stated that he remembered them wherever he 
went.  T. 5-7, 9.  

A VA psychiatric examination was conducted in January 1997 in 
conjunction with the veteran's claim for service connection 
for PTSD.  At that time, the veteran reported that in 
connection with his duties in Southeast Asia, he was exposed 
to life threatening situations when retrieving downed airmen 
and aircraft, with other personnel with whom he had worked 
being wounded or killed.  He then began to drink beer, and 
his drinking escalated from then onward.  While he denied 
having persistent dreams of his military experiences, he 
reported thinking of Vietnam often, but that the thoughts 
were not intrusive or intensely distressing.  After mental 
status examination, the diagnoses were ongoing organic brain 
syndrome and an organically based mood disorder, and alcohol 
abuse in remission.  


Analysis

The RO denied service connection for PTSD in June 1992 and 
notified the veteran of its decision and of his right to 
appeal it at that time.  He did not file a timely appeal.  
Therefore, its decision became final.  38 U.S.C.A. § 7105;  
38 C.F.R. §§ 20.200, 20.302, 20.1103.  As such, new and 
material evidence must be received to reopen the claim.  
38 U.S.C.A. § 5108; 3.156.

While the veteran has now offered evidence of in-service 
stressors, he has not submitted competent medical evidence 
(i.e., a medical diagnosis) showing that he currently has 
PTSD, or a competent medical opinion that his claimed PTSD is 
related to service.  PTSD has never been diagnosed.  Since 
the veteran has not submitted evidence which tends to prove 
or actually proves the merits of the claim as to each 
essential element that was previously missing, the evidence 
he has submitted is not new and material evidence sufficient 
to reopen the claim.  
"[I]n order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim." Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
[emphasis added by the Board].

Accordingly, in the absence of additional evidence which 
includes competent medical evidence of PTSD, the claim is not 
reopened and remains denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


Whether new and material evidence has been received which is 
sufficient to reopen a claim for service connection for 
hearing loss disability.

Law and regulations specific to the hearing loss disability 
claim

The in-service incurrence of sensorineural hearing loss 
disability may be presumed if it is manifested to a degree of 
10 percent within 1 year of discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 
1110, 1112(a) (West 1991 & Supp 1998).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

Factual background

The "old" evidence

The November 1972 service discharge examination results did 
not meet the requirements of 38 C.F.R. § 3.385.  

On the authorized VA audiological evaluation in November 
1979, pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
15
10
5
5
LEFT
15
10
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The RO denied service connection for hearing loss disability 
in January 1980.  

The RO last denied the veteran's claim for service connection 
for hearing loss disability in February 1993.  The veteran 
was notified of that decision and of his right to appeal it 
within one year thereof in a letter dated that month, and he 
did not appeal its decision.  

The additional evidence

During the hearing which was held at the RO in November 1996, 
the veteran and his wife testified that he had hearing loss 
during service.  They felt that it was due to acoustic trauma 
he sustained in service while working with aircraft.  They 
felt that he had hearing loss disability currently, moreover, 
as he would listen to the television with its volume set 
higher than she would.

On the authorized audiological evaluation in January 1997, 
the veteran's audiometry did not meet the definition of 
hearing loss as defined by 38 C.F.R. § 3.385.  

Analysis

The February 1993 RO rating decision denying service 
connection for hearing loss disability is final based on the 
evidence which was then of record, as the veteran was 
informed of the decision and of his appeal rights, and he did 
not timely appeal that decision within a year thereof.  
38 U.S.C.A. § 7105.

Previously, in-service acoustic trauma had been shown, as had 
in-service hearing loss.  However, medical evidence of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 and 
of a nexus between it and service had not been shown.  

Under the circumstances of the case, new and material 
evidence, which would be needed to reopen the claim, would be 
evidence which shows a current hearing loss disability and a 
nexus between such disability and the veteran's service.  
Evans v. West, 12 Vet. App. 22 (1998); 38 C.F.R. § 3.156; 
Elkins; Winters.  

The January 1997 audiometric examination report is not new 
and material evidence, as it shows neither current hearing 
loss disability as defined by 38 C.F.R. § 3.385 nor nexus to 
service.  It is cumulative of the 1979 VA audiometric 
evidence.

The testimony of the veteran and his wife, moreover, is not 
new and material evidence.  Both the veteran and his wife are 
laypersons who, as such, are incapable of supplying a 
diagnosis as to current hearing loss disability or as to 
nexus to service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Their assertions of current hearing loss 
disability and nexus to service are not material, because 
they are not probative, since laypersons are not competent to 
opine regarding medical matters.  Indeed, in Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection. In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  The Board notes that medical evidence 
which indicates that he has hearing loss disability (as 
defined by 38 C.F.R. § 3.385), and that such is related to an 
in-service injury would reopen the claim.  


Whether new and material evidence has been received to which 
is sufficient to reopen the claim for service connection for 
left heel and right knee, leg and foot disability.

The RO denied service connection for right foot disability in 
January 1980, for right knee disability in June 1992, and for 
right leg disability in October 1992.  In February 1993, it 
denied service connection for left heel disability and found 
that new and material evidence had not been received to 
reopen the previously denied right lower extremity claim.  
The veteran had claimed that each of the disabilities had 
been the result of falling off of helicopters in service.  

In February 1995, he applied to reopen the claim due to the 
falls, indicating that his problems had progressed distally 
to proximally.  In August 1995, the RO held that new and 
material evidence had not been received to reopen the claim.

The "old" evidence

Previously, the veteran's service medical records had been of 
record.  They had shown that in February 1973, the veteran 
had fallen off of a helicopter, landing on his left hand and 
forearm.  Forearm treatment was shown.  Later that month, a 
left posterior iliac crest area contusion was shown.

In May 1974, the veteran fell off of a helicopter and was 
treated for right foot trauma.  X-rays of the right ankle, 
distal tibia, fibula, and foot were obtained.  They were 
negative.  The assessment was soft tissue injury.  On service 
discharge examination in November 1974, the veteran denied 
having or having had pertinent symptomatology.  Clinically, 
his lower extremities and feet were normal.

VA examinations were conducted in December 1979 in 
conjunction with the veteran's claim for service connection 
for right foot injury.  No pertinent symptoms were complained 
of, no disability was found, and the diagnosis was history of 
right foot injury in 1974 with no residuals.  A VA neurology 
examination revealed the veteran's gait to be normal, with 
normal muscle bulk, tone, and strength in the lower 
extremities.

On VA treatment in December 1991, the veteran reported having 
fallen off of a bicycle three months beforehand and 
sustaining superficial abrasions to his right knee.  He had a 
one-week history of knee pain.  The night before treatment, 
it had become severe in the right medial knee.  The diagnosis 
was inflammation of the right medial collateral ligament.  
Later that month and in February 1992, the diagnosis was 
possible myositis ossificans.  

The RO denied service connection for a left heel disability 
in February 1993, noting that service medical records did not 
show any evidence of one.  It further found that new and 
material evidence had not been received to reopen the claim 
for service connection for a right knee disability, and 
declined to reopen it.  The RO advised the veteran that 
service connection had previously been denied for a right 
foot injury in February 1993.  It further denied service 
connection for a left heel disability, as there was no 
evidence of one in the veteran's service medical records.  
The RO advised the veteran of his right to appeal its 
decision within one year thereof, but no timely appeal was 
filed.  

The additional evidence

A VA bone scan of the medial right knee in August 1994 -- 
prompted after the veteran had fallen off of a bicycle, 
causing him to injure his right knee three and a half weeks 
beforehand, and because of a two year history of right knee 
pain and the possibility of a tumor -- revealed a possible 
right tibial contusion or tibial plateau fracture and a 
normal medial right knee.

In November 1994, the veteran reported that his right knee 
had collapsed two months beforehand.  VA X-rays were normal, 
and the assessment was a probable medial meniscus tear.  This 
was ruled out by MRI, however, and the impression became 
possible early degenerative joint disease.

During the hearing which was held at the RO in October 1996, 
the veteran testified that he fell from a helicopter's rotor 
head, which was about 15 feet from the ground, on two 
separate occasions while doing helicopter maintenance work in 
service, and that he had received treatment at the time.  On 
the first occasion, he had injured not only his arm, but also 
his feet and his legs, because he had landed on his feet.  
The right knee pain never went away, and it became worse over 
the years.  Then, his right knee did not work when he got out 
of bed in December 1991, and he fell to the ground.  The 
doctor who evaluated him at that time told him that falling 
off of aircraft in the military had caused it or certainly 
could have caused it.  T. 12-15.  

On VA examination in January 1997, which was conducted in 
conjunction with the veteran's application to reopen the 
claim, he reported that he fell off of a helicopter on two 
occasions in service, and that now his bone structure in his 
right knee was "shot.  They said I have skeletal failure 
from these falls.  ...  The knee problem started in '91 when 
I got out of bed and fell to the floor."  He further stated 
that his feet hurt, and that they always hurt, and that 
"(t)hey said it was due to falling off the (helicopters).  
It started a year or so ago."  After examination which 
revealed no functional impairment in the right knee or leg, 
or in the ankles or feet, the impressions were contusions of 
the knees and contusions of the feet (by history).  

Analysis

To reopen his claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The 
evidence which the veteran has submitted, however, is 
cumulative of other evidence which was previously considered, 
so it is not new and material.  Evidence previously of record 
had already shown that he had fallen off of helicopters in 
service.  Such evidence did not show any disability resulting 
from the falls, however.

The evidence which has been submitted to reopen the claim 
consists of the veteran's contentions and is not new and 
material because the veteran, being a layperson, is unable to 
indicate that he has current disability, or that it was due 
to an in-service injury.  Routen v. Brown, 10 Vet. App. 183 
(1997); Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993)

The veteran has not submitted any competent medical evidence 
tending to indicate that he currently has left heel or right 
knee, leg, or foot disability, or that they are due to the 
falls from helicopters he was maintaining in service.  
Moreover, his recollection of a conversation with a VA 
physician in December 1991, to which he appears to have 
alluded in his October 1996 hearing, is not competent medical 
evidence of the same, so it is not new and material evidence.  
The December 1991 and subsequent medical records which have 
been received have been reviewed, and they do not indicate 
what the veteran says he was told.  The Court has indicated 
that "the connection between the layman's account, filtered 
as it was through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence".  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The Board further observes that the recent medical evidence 
does not support the veteran's claim.  Indeed, the January 
1997 VA examination resulted in  no finding of 
musculoskeletal disability.

For the reasons and bases stated above, the Board concludes 
that the veteran has not submitted new and material evidence 
which is sufficient to reopen his claim.  The benefit sought 
on appeal remains denied.

By this decision, the Board informs the veteran that, in 
order to reopen his claim for service connection for left 
heel and right knee, leg and foot disability, he will need to 
submit a medical diagnosis of current left heel or right 
knee, leg, or foot disability and medical evidence which 
relates them to his service.

Additional matters

The Board notes that in denying the veteran's PTSD, hearing 
loss and left heel and right knee, leg and foot disability 
claims as lacking new and material evidence, the RO applied 
the Colvin test which has since been invalidated by Hodge.  
In light of this, the Board must determine whether, in doing 
so, there was prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claims 
are not capable of being reopened, and the veteran was given 
the provisions of 38 C.F.R. § 3.156, which Hodge says must be 
applied, in the RO's May 1996 statement of the case.  
Moreover, the RO advised the veteran that cumulativeness of 
evidence was a reason for not reopening his claims in the May 
1996 statement of the case.  Cumulativeness is a basis for 
denying reopening a claim under Hodge/38 C.F.R. § 3.156 and 
is present for each issue.  Therefore, a remand would serve 
no useful purpose.  

The Board concludes that the veteran has been adequately 
informed of the basis for the RO's decisions, and that he was 
accorded ample opportunity to present his claims fully, and 
that any error by the RO in adjudicating the claims under the 
invalidated Colvin standard could not have been prejudicial.

Finally, the Board is aware that VA, in certain 
circumstances, may be obligated to advise the claimant of 
evidence that is needed to complete his application for 
benefits.  This obligation depends upon the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted in 
connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits. The Court in Graves 
held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board finds that the veteran has not indicated the 
existence of any evidence that has not already been obtained 
that would constitute new and material evidence for the above 
claims.  Therefore, no additional VA action is necessary.  
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.159 (1997).  


ORDER

The veteran not having submitted a well grounded claim, the 
claim of entitlement to service connection for an astrocytoma 
is denied.

New and material evidence not having been received, the prior 
claim of entitlement to service connection for PTSD remains 
denied.  

New and material evidence not having been received, the prior 
claim of entitlement to service connection for hearing loss 
disability remains denied.

New and material evidence not having been received, the prior 
claim of entitlement to service connection for left heel and 
right knee, leg and foot disability remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
- 24 -


- 1 -


